SCHUMAN, C. J. This case was heard upon the Motion to Dismiss of respondent, and upon oral argument and written briefs submitted by the parties. From the Bill of Particulars filed by respondent, the last item upon which the claim was based was sold and delivered on November 14, 1946. The claimant had previously filed a claim for materials furnished the respondent at the request of the Division of Highways, which appears in 17 C.C.B. 202, and which was for a period from April 14, 1947 to June 23, 1947. This claim, as allowed by the Court, was for materials furnished practically a year after the materials were furnished, as claimed in the present case. It is the opinion of the Court that the materials furnished were under specific appropriations, arid the fact that the Auto Electric Company continued to furnish materials under the different appropriations would not make it a separate account. The Court is limited in its jurisdiction, in considering claims, to those that are filed within two years after they first accrue. Inasmuch as this claim was specifically based for materials furnished from September 18, 1946 to November 14, 1946, the claim would have accrued commencing November 14, 1946. The claim was not filed until September 22, 1949, and, therefore, the claim was barred by the two year limitation established in the Court of Claims Law. For this reason the claim will be denied.